Matter of Fox v New York City Dept. of Educ. (2015 NY Slip Op 07792)





Matter of Fox v New York City Dept. of Educ.


2015 NY Slip Op 07792


Decided on October 27, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 27, 2015

Tom, J.P., Renwick, Andrias, Moskowitz, Manzanet-Daniels, JJ.


15967 101263/13

[*1] In re Glen Fox, Petitioner-Respondent,
vThe New York City Department of Education, Respondent-Appellant.


Zachary W. Carter, Corporation Counsel, New York (Karen M. Griffin of counsel), for appellant.
Glass Krakower LLP, New York (Bryan D. Glass of counsel), for respondent.

Order and judgment (one paper), Supreme Court, New York County (Alice Schlesinger, J.), entered May 9, 2014, to the extent appealed from as limited by the briefs, vacating the penalty of termination of petitioner's employment, and remanding the matter for a determination by a new hearing officer of a lesser penalty, unanimously reversed, on the law, without costs, the petition dismissed, and the penalty reinstated.
Petitioner, a tenured guidance counselor at a New York City school, engaged in a course of conduct over two years demonstrating, inter alia, insubordination, professional unfitness, inability to handle a crisis situation, disclosure of confidential information, and inadequate record keeping. The termination of his employment is not so disproportionate to this pattern of misconduct as to shock our sense of fairness (see Lackow v Department of Educ. [or "Board"] of City of N.Y., 51 AD3d 563, 569 [1st Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 27, 2015
CLERK